UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1042


FRANCISA DZIFA DZIKUMU-MENSAH,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 9, 2011                   Decided:   June 22, 2011


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.       Tony West, Assistant Attorney
General, Linda S. Wernery, Assistant Director, Walter Bocchini,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Francisa Dzifa Dzikumu-Mensah, a native and citizen of

Ghana,     petitions         for    review   of         an    order    of   the   Board    of

Immigration        Appeals     (“Board”)        dismissing       her    appeal    from     the

immigration judge’s order denying her request for a continuance

and ordering her removed.                Dzikumu-Mensah challenges the denial

of her request for a continuance.                            We deny the petition for

review.

             An immigration judge “may grant a continuance for good

cause shown.”           8 C.F.R. § 1003.29 (2011).                    This court reviews

the     denial     of    a    motion      for       a    continuance        for   abuse    of

discretion.         Lendo v. Gonzales, 493 F.3d 439, 441 (4th Cir.

2007); Onyeme v. INS, 146 F.3d 227, 231 (4th Cir. 1998).                                   The

court      “must    uphold         the   [immigration          judge’s]      denial   of    a

continuance ‘unless it was made without a rational explanation,

it inexplicably departed from established policies, or it rested

on    an    impermissible           basis,      e.g.,        invidious      discrimination

against a particular race or group.’”                          Lendo, 493 F.3d at 441

(quoting Onyeme, 146 F.3d at 231).

             If the alien is asserting that a continuance is needed

in order to prepare and obtain additional evidence, as the alien

was in this case, the alien must make a reasonable showing that

the lack of preparation occurred despite a diligent good faith

effort to be ready to proceed and that any additional evidence

                                                2
the   alien     seeks      to    present    is      probative,      noncumulative         and

significantly favorable to the alien.                     Matter of Sibrun, 18 I. &

N. Dec. 354, 356-57 (BIA 1983).                     On appeal to the Board, the

alien must show that the denial of the motion for a continuance

caused “actual prejudice and harm and materially affected the

outcome    of      his    case.”        Id.         Unsupported        allegations        are

insufficient.         Id. at 357.           The Board will not overturn the

immigration judge’s denial of a motion for a continuance unless

the alien was deprived of a full and fair hearing.                               Matter of

Perez-Andrade, 19 I. & N. Dec. 433, 434 (BIA 1987).

              We     conclude      there      was       no    abuse     of     discretion.

Dzikumu-Mensah        failed      to   suggest      any      additional      evidence     she

could     present         that     would      support         her     proposed        asylum

application.         See Niang v. Gonzales, 492 F.3d 505, 511-12 (4th

Cir. 2007) (rejecting the holding in Abay v. Ashcroft, 368 F.3d

634, 640-41 (6th Cir. 2004)).                 She merely speculated she may be

entitled to relief.             In addition, she failed to make any showing

of actual prejudice or that she was deprived of a full and fair

hearing.

              Accordingly,        we   deny       the   petition      for     review.      We

dispense      with       oral    argument     because         the     facts     and     legal




                                              3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                4